DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct specie.
Species 1: drawn to a method and a system for navigating to a designated shipping location using a plurality of node-enabled autonomous transport vehicles in the network, based upon signal broadcasts from a node of an autonomous transport vehicle to another. (See Fig. 44, and para 0069)
Species 2: drawn to a method for navigating to a designated shipping location for an item being shipped, based on the logistics information about the item being shipped. (Fig. 45, step 4505)
Species 3: drawn to a method for navigating to a designated shipping location. The method comprises the step of transferring the item from a first docking interface to a second docking interface (i.e. by controlling the movement of the first node-enabled vehicle and remotely controlling the movement of the second node-enabled vehicle. (Figs. 48A-48D)
The species are independent or distinct because each species require a limitation that is not present in the other. Species 1 requires the step of instructing the second mobile master node to alter a power level of the signal broadcast, wherein the first mobile master node determines a direction of the second mobile master node based on the altered power level signal. Species 2 requires the step of receiving logistics information related to an item being shipped, and wherein the method selects a first mobile master node based upon the logistics information about the item being shipped. Species 3 requires a first and second docking 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search, for example searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon election of Species 1, The applicant is further required to elect one of the following inventions under 35 U.S.C. 121:
Claims 1-36, directed to a method for navigating to a designated shipping location using a plurality of node-enabled autonomous transport vehicles in the network, classified in G05D 1/0276.
Claims 37-54, directed to a system for navigating to a designated shipping location with an item being shipped using a plurality of node-enabled autonomous transport vehicles in the network, wherein the system uses a plurality of subsystems such as a primary and secondary mobile transport vehicle base, a primary and secondary steering and propulsion system, a primary and secondary payload storage, and a primary object manipulation system. The 

Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by a different apparatus. The method in invention I can be practiced by any system with a controller. For example, the system in invention II requires a primary and a secondary mobile transport vehicle base, a primary and secondary payload storage, a primary object manipulation system to execute the method. However, the method in invention I can be practiced using other systems that are not present in invention II. Therefore, inventions I and II are distinct, since the process can be practiced by a different apparatus.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions belong to different classes/subclasses and have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Due to the complexity of the restriction requirement, the restriction is being mailed.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/G.J.L./
Examiner
Art Unit 3669


/RAMI KHATIB/Primary Examiner, Art Unit 3669